DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, and 12-14 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art, alone or in combination, of a system for providing online pulse betting on a game or sports event using an electronic web enabled computing device comprising:
	an online betting portal wherein a user selects said game or sports event and a stake using a GUI, and said online betting portal is configured to run a web application; wherein said online betting portal is electronically connected to a communication network;
	said GUI displays a return on a bet during a selected time period and displays a countdown timer indicating a defined time period once said game or sports event is selected wherein said user may start said bet anytime during said defined time period;
	a calculation module configured for calculating winning amounts, wherein said calculation module calculates said winning amounts based on said user selections; wherein said calculation module also receives inputs from an incident feed wherein said calculation module dynamically calculates the probability of a sport or game incident happening within said time period; and wherein said calculation module is configured to run a mathematical algorithm to calculate said winning amounts;
	a database, connected through said communication network with said online betting portal, configured for recording and storing said bet; and
	said web application configured for receiving said bet and initializing a validation of said bet according to preconfigured parameters;
	said incident feed, configured for reporting an occurrence of a defined incident to said calculation module through said communication network and to input said occurrence to said web application;
	a settlement engine configured for settling said bet, wherein said web application is electronically connected to said calculation engine through said communication network, and further configured to present a GUI widget displaying said defined incident, said selected predefined time period and, said stake; and
	wherein said web application is further configured to display on said GUI widget an animation of said defined incident upon receiving a report thereto from said incident feed; and
	said display of said animations is performed asynchronously from said validation; and
	said online betting portal is provided by one or more first independent microservices and said settlement engine is provided as one or more second independent settlement microservices; said microservices configured to operate in real time.
	The present invention that presents an online betting portal for users and dynamically calculating probabilities within a defined time period of a game or sports event. By providing the online portal, it enables a method of betting not previously possible without the advent of the technology present in the invention. With the combination of the various elements (e.g. incident feed, settlement engine) and independent microservices providing the online betting portal, the specific manner in which betting is enabled online is a novel concept not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715